843 F.2d 1390
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert A. CORTEAU, Plaintiff-Appellant,v.The STATE OF TENNESSEE, et al., Defendants-Appellees.
No. 87-6010.
United States Court of Appeals, Sixth Circuit.
April 11, 1988.

1
Before LIVELY, Chief Judge, RALPH B. GUY, Jr., Circuit Judge, and AVERN COHN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
This pro se Tennessee plaintiff seeks appointment of counsel and appeals the judgment of the district court dismissing his 42 U.S.C. Sec. 1983 civil rights complaint.


4
Upon review we conclude the district court properly dismissed plaintiff's suit as frivolous.  Accordingly, we hereby deny plaintiff's motion for the appointment of counsel and affirm the district court's judgment for the reasons set forth in the court's memorandum and order filed August 5, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation